DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step”, and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “a means for communicating over a wired or wireless network” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 5, 11, 16 and 21 are objected to because of the following informalities: Claims 5, 11, 16 and 21 recite “… the said convertible features”.  Applicant should amend “… the said convertible features” to either “the convertible features” or “said convertible features”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14, 19 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “print or display the merged document, in the desired second format”.  
While Claim 13 recites “merge the routed, received desired second format with the desired second format”, it does not recite limitation(s) that require a document that is merged.
Therefore, there is insufficient antecedent basis for “the merged document” in the claim.

Claim 14 recites “wherein the device is at least one of a mobile phone, a tablet computer, a laptop computer, and a mobile computing device”.
Claim 19 recites “wherein the wireless communication device is at least one of a mobile phone, a tablet computer, a laptop computer, and a mobile computing device
However, a device or a wireless communication device cannot be “a mobile phone, a tablet computer, a laptop computer, and a mobile computing device” all at the same time.
Claims 23 and 24 recite “… decomposing the document into blocks of a page, pages of the document or the entire document”.
Decompose means to break something into smaller parts.  If a document is decomposed, the result should not be the entire document itself.
Claims 23 and 24 also recite “wherein if the local conversion engine does have the capability to handle conversion of all the high level blocks, converting by the local conversion engine the document into the desired second format; and
wherein if the local conversion engine does not have the capability to
handle conversion of all the high level blocks, sending the document over the network
routing engine to the cloud-based conversion engine”
and
“converting by the cloud-based conversion engine the document into the desired second format”.

Claims 23 and 24 perform “converting by the local conversion engine the document into the desired second format” if the local conversion engine does have the capability to handle conversion of all the high level blocks and 
perform “sending the document over the network routing engine to the cloud-based conversion engine” if the local conversion engine does not have the capability to handle conversion of all the high level blocks.

However, the last limitation of “converting by the cloud-based conversion engine the document into the desired second format” requires the converting of the document to be done by the cloud-based conversion engine regardless of whether the local conversion engine does have the capability to handle conversion of all the high level blocks.
It appears that the converting is actually performed by the cloud-based conversion engine even if the local conversion engine does have the capability to handle conversion of all the high level blocks.  This appears to contradict the limitation of “wherein if the local conversion engine does have the capability to handle conversion of all the high level blocks, converting by the local conversion engine the document into the desired second format”.




Claims 23 and 24 further recite “the local conversion engine”,  “all the high blocks” and “the cloud-based conversion engine”.
There is insufficient antecedent basis for “the local conversion engine”, “the high blocks” and “the cloud-based conversion engine” in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claim 1 is directed to a computer-automated system comprising a processing unit, a memory element coupled to the processing unit, a means for communicating over a wired or wireless network, and falls into a category of statutory subject matter required by 35 U.S.C. 101.

The claim recites the steps of:
determine if a document or file in a first format can be converted to a second desired format for printing or display;
based on the determination that the first format can be converted to the second
desired format, convert the document or file to the second desired format;
based on the determination that the first format cannot be converted to the second desired format, route the document over the network, to a cloud-based converter;
receive, over the network, from the cloud-based converter, the converted document or file, in the desired second format; and
print or display the document or file, in the desired second format that correspond to concepts identified as abstract idea by the court such as collecting information, analyzing it (e.g. determine if a document or file in a first format can be converted to a second desired format for printing or display), and displaying certain results of the collection and analysis (e.g. receive, over the network, from the cloud-based converter, the converted document or file, in the desired second format; and print or display the document or file, in the desired second format) (see Electric Power Group, LLC v. Alstom).

This judicial exception is not integrated into a practical application because the claim only additionally recites the limitations of the generic elements of a processing unit, a memory element coupled to the processing unit, and a means for communicating over a wired or wireless network that are generic computer components.

Such limitations would not be sufficient to demonstrate integration of a judicial exception into a practical application.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are generic computer components.

The claim is not patent eligible.

Dependent claims 2-6 and 23 do not include additional elements that are sufficient to amount to significantly more than an abstract idea and are rejected under the same rationale.

Independent Claim 7 is directed to a method and falls into a category of statutory subject matter required by 35 U.S.C. 101.

The claim recites the steps of:
determining if a document or file in a first format can be converted to a second desired format for printing or display;
based on the determination that the document or file in the first format can be
converted to the second desired format, converting the document or file to the second desired format;
based on the determination that the document or file in the first format cannot be
converted to the second desired format, routing the document over the network, to a
cloud-based converter;
receiving, over the network, from the cloud-based converter, the converted document, in the desired second format; and
printing or displaying the converted document or file, in the desired second format that correspond to concepts identified as abstract idea by the court such as collecting information, analyzing it (e.g. determining if a document or file in a first format can be converted to a second desired format for printing or display), and displaying certain results of the collection and analysis (e.g. receiving, over the network, from the cloud-based converter, the converted document, in the desired second format; and printing or displaying the converted document or file, in the desired second format) (see Electric Power Group, LLC v. Alstom).

This judicial exception is not integrated into a practical application because the claim does not recite additional limitations that demonstrate integration of a judicial exception into a practical application.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The claim is not patent eligible.

Dependent claims 8-12 and 24 do not include additional elements that are sufficient to amount to significantly more than an abstract idea and are rejected under the same rationale.

Independent claim 13 is directed to a wireless communication device comprising a processing unit, a memory element, and wireless communication means, and falls into a category of statutory subject matter required by 35 U.S.C. 101. 

The claim recites the steps of:
determine if a document or file in a first single or plurality of formats is convertible to a second desired format for printing or display;
convert the determined convertible single or plurality of formats to the second desired format;
route the determined unconvertible single or plurality of formats over a
network, to a cloud-based converter;
receive, over the network, from the cloud-based converter, the routed unconvertible single or plurality of formats, in the desired second format;
merge the routed, received desired second format with the desired second format; and
print or display the merged document, in the desired second format that correspond to concepts identified as abstract idea by the court such as collecting information, analyzing it (e.g. determine if a document or file in a first single or plurality of formats is convertible to a second desired format for printing or display), and displaying certain results of the collection and analysis (e.g. receive, over the network, from the cloud-based converter, the routed unconvertible single or plurality of formats, in the desired second format; and print or display the merged document, in the desired second format) (see Electric Power Group, LLC v. Alstom).

This judicial exception is not integrated into a practical application because the claim only additionally recites the limitations of the generic elements of a processing unit, a memory element coupled to the processing unit, and a wireless communicating means that are generic computer components.

Such limitations would not be sufficient to demonstrate integration of a judicial exception into a practical application.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are generic computer components.

The claim is not patent eligible.

Dependent claims 14-17 do not include additional elements that are sufficient to amount to significantly more than an abstract idea and are rejected under the same rationale.

Independent claim 18 is directed to a method and falls into a category of statutory subject matter required by 35 U.S.C. 101.

The claim recites the steps of:
determining if a document or file in a first format can be converted to a second
desired format for printing or display;
converting the received document or file to the second desired format if the
determined first format can be converted to the second desired format;
routing the document or file to a cloud-based converter, if the determined first
format cannot be converted to the second desired format;
receiving, over the network, from the cloud-based converter, the routed document, in the desired second format; and
printing or displaying the received routed document, in the desired second format that correspond to concepts identified as abstract idea by the court such as collecting information, analyzing it (e.g. determining if a document or file in a first format can be converted to a second desired format for printing or display), and displaying certain results of the collection and analysis (e.g. receiving, over the network, from the cloud-based converter, the routed document, in the desired second format; and printing or displaying the converted document or file, in the desired second format) (see Electric Power Group, LLC v. Alstom).

This judicial exception is not integrated into a practical application because the claim does not recite additional limitations that demonstrate integration of a judicial exception into a practical application.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The claim is not patent eligible.

Dependent claims 19-22 do not include additional elements that are sufficient to amount to significantly more than an abstract idea and are rejected under the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or
in public use, on sale, or otherwise available to the public before the effective
filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2013/0111335 by Tse et al. (“Tse”).

As to Claim 1, Tse teaches a computer-automated system comprising: a processing unit (Tse: at least ¶0007; “the system comprises a processor”; ¶0026 also discloses “a processor 130”); a memory element coupled to the processing unit (Tse: at least ¶0026; “a memory 140, such as electronic random access memory, or other forms of transitory or non-transitory computer readable storage mediums”);
a means for communicating over a wired or wireless network (Tse: at least ¶0027; “wireless communication module 135”);
wherein the computer system is configured to: determine if a document or file in a first format can be converted to a second desired format for printing or display (Tse: at least ¶0007; “the processor is configured to perform actions comprising comparing the content level to the intended quality level, and determining, based on the comparison, where to convert the document into the printable format”; ¶0027 further discloses “executable code configured to determine whether to convert the document 107 locally”; ¶0049 further discloses “the lookup table can specify either a local or cloud-based conversion based on the content level and the intended quality level” and “if the conversion decision complies with the security policy (440, Yes), then the processing module can initiate a local conversion of the document into a printable format”);
based on the determination that the first format can be converted to the second desired format, convert the document or file to the second desired format (Tse: at least ¶0027; “executable code configured to determine whether to convert the document 107 locally”; ¶0049 further discloses “the lookup table can specify either a local or cloud-based conversion based on the content level and the intended quality level” and “if the conversion decision complies with the security policy (440, Yes), then the processing module can initiate a local conversion of the document into a printable format”; ¶0039 also discloses “for example, as shown in FIG. 2, if the intended quality level is "Functional" and the document content level is "Level A," then the conversion table 200 indicates that the conversion should take place locally (e.g., on the mobile device 105, the print engine 110, or the processing module 112)”);
based on the determination that the first format cannot be converted to the second desired format, route the document over the network, to a cloud-based converter (Tse: at least ¶0046; “if the conversion decision application determines that the document 107 is to be converted in the cloud-based network 115, then the processing module 112 can transmit the document 107 to the cloud-based network 115”; where ¶0003 explains that “however, local conversion drivers lack the processing power necessary to handle and/or accurately convert all of the features of the document”; ¶0031 and ¶0050 also explain “for example, a Powerpoint.RTM. presentation file or an Excel.RTM. spreadsheet in a printable format, when output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document” and “in contrast, if the security policy overrides the conversion decision (450, No), then the processing module can initiate a conversion, in a cloud-based network, of the document into a printable format”; ¶0031 further discloses “converter in the cloud-based network 115”; ¶0039 also gives an example of “if the intended quality level is "Presentation" and the document content level is "Level B," then the conversion table 200 indicates that the conversion should take place in the cloud-based network 115”);
receive, over the network, from the cloud-based converter, the converted document or file, in the desired second format (Tse: at least ¶0046; “the cloud-based network 115 can convert the document 107 into an appropriate printable format, and transmit a converted document 310 to the print engine 110”; ¶0031 also discloses “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”); and print or display the document or file, in the desired second format (Tse: at least ¶0043; “once the document 107 has been converted to a printable format by the appropriate entity of the environment 100, then that entity can be configured to transmit or otherwise provide the converted document to the print engine 110 for printing”; ¶0050; “processing module can initiate a rendering of the document after the conversion, at any print device or engine”).

As to Claim 2, Tse teaches the system of claim 1 wherein the computer-automated system is a wireless communication device (Tse: at least ¶¶0024-0025; “a mobile device 105”; ¶0017 explains that “a "mobile device" can refer to any type of device or resource configured for mobile or remote usage or operation such as, for example, a cellular phone, smart phone … ”). 

As to Claim 3, Tse teaches the system of claim 1 wherein the computer-automated system is a mobile phone (Tse: at least ¶¶0024-0025; “a mobile device 105”; ¶0017 explains that “a "mobile device" can refer to any type of device or resource configured for mobile or remote usage or operation such as, for example, a cellular phone, smart phone …”).

As to Claim 4, Tse teaches the computer automated system of claim 1 wherein the computer automated system is further configured to: read the document or file (Tse: at least ¶0022; “user can use the mobile device 105 to access one or more documents 107 stored on or otherwise available on the mobile device 105. For example, the user can download or open a word-processed document attached to an email”; ¶0034 further discloses “in analyzing the document 107, the logic on or processing modules implemented in the mobile device 105, the print engine 110, and/or the processing module 112 can be configured to analyze the document 107” and “more particularly, the analyzing logic or modules can examine the document 107 to determine the features of the document, such as those discussed herein. In embodiments, a content parser module, application, or algorithm can identify the features of the document 107”; note: accessing or opening a file or document as reading a file or document); determine a single or plurality of format features comprised in the read document or file (Tse: at least ¶0034; “the analyzing logic or modules can examine the document 107 to determine the features of the document, such as those discussed herein. In embodiments, a content parser module, application, or algorithm can identify the features of the document 107” and “the analyzing logic or modules can assign a content level to the document 107 based on the features of the document 107”; ¶0035 further discloses “For example, the possible content levels can be "Level A," "Level B," and "Level C." More particularly, the "Level A" content level can correspond to a document that has features from the "level one" converter level; the "Level B" content level can correspond to a document that has features from the "level two" converter level; and the "Level C" content level can correspond to a document that has features from the "level three" converter level”);
determine if any of the single or plurality of format features are convertible to the desired second format (Tse: at least ¶0030; “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some … of the features or contents of the document 107” and “… converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can be those classified as either “level one" or “level two” where ¶0029 explains that “one level of converter ("level one") can support features such as, for example, breaks, fonts, bullets and numbering, page setup, Powerpoint.RTM. alignment, fields and columns, paragraph formats, and/or others. Further, another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others”); and
determine if any of the single or plurality of format features are non-convertible to the desired format (Tse: at least ¶0030; “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107”; ¶¶0030-0031 further disclose “a Powerpoint.RTM. presentation file or an Excel.RTM. spreadsheet in a printable format, when output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document. Therefore, the rendered version of the file may prove unsuitable” and “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein” where  ¶0029 explains that “an additional level of converter ("level three") can support the features of both the level one and level two converters, plus other features such as, for example, comments, track changes, add-ins/plug-ins, and/or other”; note: features not present (lack) in the output by local converter(s) are non-convertible – examples include “comments, track changes, add-ins/plug-ins, and/or other”).

As to Claim 5, Tse teaches the system of claim 4 wherein based on the determined single or plurality of format features convertible to the second desired format, the computer automated system is configured to: route the said convertible features to a converter comprised in the computer-automated system (Tse: at least ¶0019; “the logic can compare the content level of the document to the intended quality level specified by the user to determine whether the document should be converted locally (e.g., on the mobile device, print engine, or another local resource) or in a cloud-based network” where ¶0035 explains “the content levels of the document 107 can be any type of level or characterization associated with the complexity of the features or content of the document 107. For example, the possible content levels can be "Level A," "Level B," and "Level C." More particularly, the "Level A" content level can correspond to a document that has features from the "level one" converter level; the "Level B" content level can correspond to a document that has features from the "level two" converter level”; note: converting locally means routing or sending to a converter comprised in the computer-automated system - ¶0029 discloses “the converters on or in the mobile device 105” that reads on “a converter comprised in the computer-automated system”);
convert the routed said convertible features to the second desired format (Tse: at least ¶0027; “processor 130 can also communicate with a converter 144 that can be configured to convert documents into printable formats, or other formats, as discussed herein”; ¶0030 further discloses “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some … of the features or contents of the document 107” and “… converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can be those classified as either “level one" or “level two” where ¶0029 explains that “one level of converter ("level one") can support features such as, for example, breaks, fonts, bullets and numbering, page setup, Powerpoint.RTM. alignment, fields and columns, paragraph formats, and/or others. Further, another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others”; ¶0039 also discloses “for example, as shown in FIG. 2, if the intended quality level is "Functional" and the document content level is "Level A," then the conversion table 200 indicates that the conversion should take place locally (e.g., on the mobile device 105, the print engine 110, or the processing module 112)”; note: routed or sent to local converter).

As to Claim 6, Tse teaches the computer automated system of claim 5 wherein the system is configured to: route any determined non-convertible features over the network to the cloud-based converter (Tse: at least ¶0046; “if the conversion decision application determines that the document 107 is to be converted in the cloud-based network 115, then the processing module 112 can transmit the document 107 to the cloud-based network 115”; where ¶0030 explains that “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107”; ¶0031 and ¶0050 also explain “for example, a Powerpoint.RTM. presentation file or an Excel.RTM. spreadsheet in a printable format, when output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document” and “in contrast, if the security policy overrides the conversion decision (450, No), then the processing module can initiate a conversion, in a cloud-based network, of the document into a printable format”; ¶0031 further discloses “converter in the cloud-based network 115”; ¶0039 also gives an example of “if the intended quality level is "Presentation" and the document content level is "Level B," then the conversion table 200 indicates that the conversion should take place in the cloud-based network 115”);
message the cloud-based converter over the network, the message further comprising an instruction to convert the routed non-convertible features from the first format to the desired second format (Fig. 4 450);
receive, over the network, from the cloud-based converter, the routed features, in the desired second format (Tse: at least ¶0046; “the cloud-based network 115 can convert the document 107 into an appropriate printable format, and transmit a converted document 310 to the print engine 110”; ¶0031 also discloses “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”; note: converted document from cloud-based converter would contain the routed features; note: features are received along with document(s));
re-route the received routed features to the converter comprised in the computer-automated system (Tse: at least ¶0043; “if the cloud-based network 115 converts the document 107 to a printable format, then the cloud-based network 115 can transmit the converted document to the print engine 110” where ¶0029 discloses “converters on or in … the print engine 110”);
merge the features received over the network in the desired second format with the features converted to the second desired format by the converter (Tse: at least ¶0029; “another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others” and “an additional level of converter ("level three") can support the features of both the level one and level two converters, plus other features such as, for example, comments, track changes, add-ins/plug-ins, and/or other”; ¶0031 further discloses “converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”; note: level three is the result of merging level one format features and level two format features; converted document would comprise merged features); and
print or display the received routed features, in the desired second format (Tse: at least ¶0043; “once the document 107 has been converted to a printable format by the appropriate entity of the environment 100, then that entity can be configured to transmit or otherwise provide the converted document to the print engine 110 for printing”).

As to Claim 7, Tse teaches in a computer-automated system configured to communicate over a wired or wireless network (Tse: at least ¶0021; “mobile device 105 can be configured to connect to the print engine 110, and vice-versa, via any type of wired or wireless data network or other communication channel”), a method comprising: determining if a document or file in a first format can be converted to a second desired format for printing or display (Tse: at least ¶0007; “the processor is configured to perform actions comprising comparing the content level to the intended quality level, and determining, based on the comparison, where to convert  the document into the printable format”; ¶0027 further discloses “executable code configured to determine whether to convert the document 107 locally”; ¶0049 further discloses “the lookup table can specify either a local or cloud-based conversion based on the content level and the intended quality level” and “if the conversion decision complies with the security policy (440, Yes), then the processing module can initiate a local conversion of the document into a printable format”);
based on the determination that the document or file in the first format can be converted to the second desired format, converting the document or file to the second desired format (Tse: at least ¶0027; “executable code configured to determine whether to convert the document 107 locally”; ¶0049 further discloses “the lookup table can specify either a local or cloud-based conversion based on the content level and the intended quality level” and “if the conversion decision complies with the security policy (440, Yes), then the processing module can initiate a local conversion of the document into a printable format”; ¶0039 also discloses “for example, as shown in FIG. 2, if the intended quality level is "Functional" and the document content level is "Level A," then the conversion table 200 indicates that the conversion should take place locally (e.g., on the mobile device 105, the print engine 110, or the processing module 112)”);
based on the determination that the document or file in the first format cannot be converted to the second desired format, routing the document over the network, to a cloud-based converter (Tse: at least ¶0046; “if the conversion decision application determines that the document 107 is to be converted in the cloud-based network 115, then the processing module 112 can transmit the document 107 to the cloud-based network 115”; where ¶0003 explains that “however, local conversion drivers lack the processing power necessary to handle and/or accurately convert all of the features of the document”; ¶0031 and ¶0050 also explain “for example, a Powerpoint.RTM. presentation file or an Excel.RTM. spreadsheet in a printable format, when output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document” and “in contrast, if the security policy overrides the conversion decision (450, No), then the processing module can initiate a conversion, in a cloud-based network, of the document into a printable format”; ¶0031 further discloses “converter in the cloud-based network 115”; ¶0039 also gives an example of “if the intended quality level is "Presentation" and the document content level is "Level B," then the conversion table 200 indicates that the conversion should take place in the cloud-based network 115”);
receiving, over the network, from the cloud-based converter, the converted document, in the desired second format (Tse: at least ¶0046; “the cloud-based network 115 can convert the document 107 into an appropriate printable format, and transmit a converted document 310 to the print engine 110”; ¶0031 also discloses “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”); and
printing or displaying the converted document or file, in the desired second format (Tse: at least ¶0043; “once the document 107 has been converted to a printable format by the appropriate entity of the environment 100, then that entity can be configured to transmit or otherwise provide the converted document to the print engine 110 for printing”; ¶0050; “processing module can initiate a rendering of the document after the conversion, at any print device or engine”).

As to Claim 8, Tse teaches the method of claim 7 wherein the computer-automated system is a wireless communication device (Tse: at least ¶¶0024-0025; “a mobile device 105”; ¶0017 explains that “a "mobile device" can refer to any type of device or resource configured for mobile or remote usage or operation such as, for example, a cellular phone, smart phone … ”).

As to Claim 9, Tse teaches the method of claim 7 wherein the computer-automated system is a mobile phone (Tse: at least ¶¶0024-0025; “a mobile device 105”; ¶0017 explains that “a "mobile device" can refer to any type of device or resource configured for mobile or remote usage or operation such as, for example, a cellular phone, smart phone … ”).
	
As to Claim 10, Tse teaches the method of claim 7 further comprising: reading the document or file (Tse: at least ¶0022; “user can use the mobile device 105 to access one or more documents 107 stored on or otherwise available on the mobile device 105. For example, the user can download or open a word-processed document attached to an email”; ¶0034 further discloses “in analyzing the document 107, the logic on or processing modules implemented in the mobile device 105, the print engine 110, and/or the processing module 112 can be configured to analyze the document 107” and “more particularly, the analyzing logic or modules can examine the document 107 to determine the features of the document, such as those discussed herein. In embodiments, a content parser module, application, or algorithm can identify the features of the document 107”; note: accessing or opening a file or document as reading a file or document);
determining a single or plurality of format features comprised in the read document (Tse: at least ¶0034; “the analyzing logic or modules can examine the document 107 to determine the features of the document, such as those discussed herein. In embodiments, a content parser module, application, or algorithm can identify the features of the document 107” and “the analyzing logic or modules can assign a content level to the document 107 based on the features of the document 107”; ¶0035 further discloses “For example, the possible content levels can be "Level A," "Level B," and "Level C." More particularly, the "Level A" content level can correspond to a document that has features from the "level one" converter level; the "Level B" content level can correspond to a document that has features from the "level two" converter level; and the "Level C" content level can correspond to a document that has features from the "level three" converter level”);
determining if any of the single or plurality of format features can be converted to the desired second format (Tse: at least ¶0030; “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some … of the features or contents of the document 107” and “… converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can be those classified as either “level one" or “level two” where ¶0029 explains that “one level of converter ("level one") can support features such as, for example, breaks, fonts, bullets and numbering, page setup, Powerpoint.RTM. alignment, fields and columns, paragraph formats, and/or others. Further, another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others”); and
determining if any of the single or plurality of format features cannot be converted to the desired format (Tse: at least ¶0030; “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107”; ¶¶0030-0031 further disclose “a Powerpoint.RTM. presentation file or an Excel.RTM. spreadsheet in a printable format, when output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document. Therefore, the rendered version of the file may prove unsuitable” and “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein” where  ¶0029 explains that “an additional level of converter ("level three") can support the features of both the level one and level two converters, plus other features such as, for example, comments, track changes, add-ins/plug-ins, and/or other”; note: features not present (lack) in the output by local converter(s) are non-convertible – examples include “comments, track changes, add-ins/plug-ins, and/or other”).

As to Claim 11, Tse teaches the method of claim 10 wherein if any of the determined single or plurality of format features are convertible to the second desired format, routing the said convertible features to a converter comprised in the computer-automated system (Tse: at least ¶0019; “the logic can compare the content level of the document to the intended quality level specified by the user to determine whether the document should be converted locally (e.g., on the mobile device, print engine, or another local resource) or in a cloud-based network” where ¶0035 explains “the content levels of the document 107 can be any type of level or characterization associated with the complexity of the features or content of the document 107. For example, the possible content levels can be "Level A," "Level B," and "Level C." More particularly, the "Level A" content level can correspond to a document that has features from the "level one" converter level; the "Level B" content level can correspond to a document that has features from the "level two" converter level”; note: converting locally means routing or sending to a converter comprised in the computer-automated system - ¶0029 discloses “the converters on or in the mobile device 105” that reads on “a converter comprised in the computer-automated system”); and
converting the routed said convertible features to the second desired format (Tse: at least ¶0027; “processor 130 can also communicate with a converter 144 that can be configured to convert documents into printable formats, or other formats, as discussed herein”; ¶0030 further discloses “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some … of the features or contents of the document 107” and “… converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can be those classified as either “level one" or “level two” where ¶0029 explains that “one level of converter ("level one") can support features such as, for example, breaks, fonts, bullets and numbering, page setup, Powerpoint.RTM. alignment, fields and columns, paragraph formats, and/or others. Further, another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others”; ¶0039 also discloses “for example, as shown in FIG. 2, if the intended quality level is "Functional" and the document content level is "Level A," then the conversion table 200 indicates that the conversion should take place locally (e.g., on the mobile device 105, the print engine 110, or the processing module 112)”; note: routed or sent to local converter).

As to Claim 12, Tse teaches the method of claim 11 further comprising: routing any determined non-convertible features over the network to the cloud-based converter (Tse: at least ¶0046; “if the conversion decision application determines that the document 107 is to be converted in the cloud-based network 115, then the processing module 112 can transmit the document 107 to the cloud-based network 115”; where ¶0030 explains that “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107”; ¶0031 and ¶0050 also explain “for example, a Powerpoint.RTM. presentation file or an Excel.RTM. spreadsheet in a printable format, when output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document” and “in contrast, if the security policy overrides the conversion decision (450, No), then the processing module can initiate a conversion, in a cloud-based network, of the document into a printable format”; ¶0031 further discloses “converter in the cloud-based network 115”; ¶0039 also gives an example of “if the intended quality level is "Presentation" and the document content level is "Level B," then the conversion table 200 indicates that the conversion should take place in the cloud-based network 115”);
messaging the cloud-based converter over the network, the messaging further comprising an instruction to convert the routed non-convertible features from the first format to the desired second format;
receiving, over the network, from the cloud-based converter, the routed features, in the desired second format (Tse: at least ¶0046; “the cloud-based network 115 can convert the document 107 into an appropriate printable format, and transmit a converted document 310 to the print engine 110”; ¶0031 also discloses “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”; note: converted document from cloud-based converter would contain the routed features; note: features are received along with document(s));
re-routing the received routed features to the converter comprised in the computer-automated system (Tse: at least ¶0043; “if the cloud-based network 115 converts the document 107 to a printable format, then the cloud-based network 115 can transmit the converted document to the print engine 110” where ¶0029 discloses “converters on or in … the print engine 110”);
merging the features received over the network in the desired second format with the features converted to the second desired format by the converter (Tse: at least ¶0029; “another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others” and “an additional level of converter ("level three") can support the features of both the level one and level two converters, plus other features such as, for example, comments, track changes, add-ins/plug-ins, and/or other”; ¶0031 further discloses “converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”; note: level three is the result of merging level one format features and level two format features; converted document would comprise merged features); and
printing or displaying the received routed features, in the desired second format (Tse: at least ¶0043; “once the document 107 has been converted to a printable format by the appropriate entity of the environment 100, then that entity can be configured to transmit or otherwise provide the converted document to the print engine 110 for printing”).

As to Claim 13, Tse teaches a wireless communication device comprising: a processing unit (Tse: at least ¶0007; “the system comprises a processor”; ¶0026 also discloses “a processor 130”); a memory element coupled to the processing unit ((Tse: at least ¶0026; “a memory 140, such as electronic random access memory, or other forms of transitory or non-transitory computer readable storage mediums”); wireless communication means (Tse: at least ¶0027; “wireless communication module 135”);
wherein the wireless communication device is configured to: determine if a document or file in a first single or plurality of formats is convertible to a second desired format for printing or display (Tse: at least ¶0007; “the processor is configured to perform actions comprising comparing the content level to the intended quality level, and determining, based on the comparison, where to convert  the document into the printable format”; ¶0027 further discloses “executable code configured to determine whether to convert the document 107 locally”; ¶0049 further discloses “If the conversion decision complies with the security policy (440, Yes), then the processing module can initiate a local conversion of the document into a printable format”);
convert the determined convertible single or plurality of formats to the second desired format (Tse: at least ¶0027; “executable code configured to determine whether to convert the document 107 locally”; ¶0049 further discloses “the lookup table can specify either a local or cloud-based conversion based on the content level and the intended quality level” and “if the conversion decision complies with the security policy (440, Yes), then the processing module can initiate a local conversion of the document into a printable format”; ¶0039 also discloses “for example, as shown in FIG. 2, if the intended quality level is "Functional" and the document content level is "Level A," then the conversion table 200 indicates that the conversion should take place locally (e.g., on the mobile device 105, the print engine 110, or the processing module 112)”);
route the determined unconvertible single or plurality of formats over a network, to a cloud-based converter (Tse: at least ¶0046; “if the conversion decision application determines that the document 107 is to be converted in the cloud-based network 115, then the processing module 112 can transmit the document 107 to the cloud-based network 115”; where ¶0003 explains that “however, local conversion drivers lack the processing power necessary to handle and/or accurately convert all of the features of the document”; ¶0031 and ¶0050 also explain “for example, a Powerpoint.RTM. presentation file or an Excel.RTM. spreadsheet in a printable format, when output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document” and “in contrast, if the security policy overrides the conversion decision (450, No), then the processing module can initiate a conversion, in a cloud-based network, of the document into a printable format”; ¶0031 further discloses “converter in the cloud-based network 115”; ¶0039 also gives an example of “if the intended quality level is "Presentation" and the document content level is "Level B," then the conversion table 200 indicates that the conversion should take place in the cloud-based network 115”);
receive, over the network, from the cloud-based converter, the routed unconvertible single or plurality of formats, in the desired second format (Tse: at least ¶0046; “the cloud-based network 115 can convert the document 107 into an appropriate printable format, and transmit a converted document 310 to the print engine 110”; ¶0031 also discloses “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”);
merge the routed, received desired second format with the desired second format (Tse: at least ¶0029; “another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others” and “an additional level of converter ("level three") can support the features of both the level one and level two converters, plus other features such as, for example, comments, track changes, add-ins/plug-ins, and/or other”; ¶0031 further discloses “converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”; note: level three is the result of merging level one format features and level two format features; converted document would comprise merged format features); and
print or display the merged document, in the desired second format (Tse: at least ¶0043; “once the document 107 has been converted to a printable format by the appropriate entity of the environment 100, then that entity can be configured to transmit or otherwise provide the converted document to the print engine 110 for printing”; ¶0050; “processing module can initiate a rendering of the document after the conversion, at any print device or engine”).

As to Claim 14, Tse teaches the wireless communication device of claim 13 wherein the device is at least one of a mobile phone, a tablet computer, a laptop computer, and a mobile computing device (¶0017; “"mobile device" can refer to any type of device or resource configured for mobile or remote usage or operation such as, for example, a cellular phone, smart phone, tablet computer, notebook computer, personal digital assistant (PDA), and/or other similar devices”).

As to Claim 15, Tse teaches the wireless communication device of claim 13 wherein the wireless communication device is further configured to: read the document or file (Tse: at least ¶0022; “user can use the mobile device 105 to access one or more documents 107 stored on or otherwise available on the mobile device 105. For example, the user can download or open a word-processed document attached to an email”; ¶0034 further discloses “in analyzing the document 107, the logic on or processing modules implemented in the mobile device 105, the print engine 110, and/or the processing module 112 can be configured to analyze the document 107” and “more particularly, the analyzing logic or modules can examine the document 107 to determine the features of the document, such as those discussed herein. In embodiments, a content parser module, application, or algorithm can identify the features of the document 107”; note: accessing or opening a file or document as reading a file or document);
determine a single or plurality of format features comprised in the read document (Tse: at least ¶0034; “the analyzing logic or modules can examine the document 107 to determine the features of the document, such as those discussed herein. In embodiments, a content parser module, application, or algorithm can identify the features of the document 107” and “the analyzing logic or modules can assign a content level to the document 107 based on the features of the document 107”; ¶0035 further discloses “For example, the possible content levels can be "Level A," "Level B," and "Level C." More particularly, the "Level A" content level can correspond to a document that has features from the "level one" converter level; the "Level B" content level can correspond to a document that has features from the "level two" converter level; and the "Level C" content level can correspond to a document that has features from the "level three" converter level”);
determine if any of the single or plurality of format features are convertible to the desired second format (Tse: at least ¶0030; “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some … of the features or contents of the document 107” and “… converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can be those classified as either “level one" or “level two” where ¶0029 explains that “one level of converter ("level one") can support features such as, for example, breaks, fonts, bullets and numbering, page setup, Powerpoint.RTM. alignment, fields and columns, paragraph formats, and/or others. Further, another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others”); and
determine if any of the single or plurality of format features are non-convertible to the desired format (Tse: at least ¶0030; “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107”; ¶¶0030-0031 further disclose “a Powerpoint.RTM. presentation file or an Excel.RTM. spreadsheet in a printable format, when output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document. Therefore, the rendered version of the file may prove unsuitable” and “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein” where  ¶0029 explains that “an additional level of converter ("level three") can support the features of both the level one and level two converters, plus other features such as, for example, comments, track changes, add-ins/plug-ins, and/or other”; note: features not present (lack) in the output by local converter(s) are non-convertible – examples include “comments, track changes, add-ins/plug-ins, and/or other”).

As to Claim 16, Tse teaches the wireless communication device of claim 15 wherein: if any of the determined single or plurality of format features are convertible to the second desired format (Tse: at least ¶0019; “the logic can compare the content level of the document to the intended quality level specified by the user to determine whether the document should be converted locally (e.g., on the mobile device, print engine, or another local resource) or in a cloud-based network” where ¶0035 explains “the content levels of the document 107 can be any type of level or characterization associated with the complexity of the features or content of the document 107. For example, the possible content levels can be "Level A," "Level B," and "Level C." More particularly, the "Level A" content level can correspond to a document that has features from the "level one" converter level; the "Level B" content level can correspond to a document that has features from the "level two" converter level”), the wireless communication device is configured to: convert the said convertible features to the second desired format (Tse: at least ¶0027; “processor 130 can also communicate with a converter 144 that can be configured to convert documents into printable formats, or other formats, as discussed herein”; ¶0030 further discloses “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some … of the features or contents of the document 107” and “… converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can be those classified as either “level one" or “level two” where ¶0029 explains that “one level of converter ("level one") can support features such as, for example, breaks, fonts, bullets and numbering, page setup, Powerpoint.RTM. alignment, fields and columns, paragraph formats, and/or others. Further, another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others”; ¶0039 also discloses “for example, as shown in FIG. 2, if the intended quality level is "Functional" and the document content level is "Level A," then the conversion table 200 indicates that the conversion should take place locally (e.g., on the mobile device 105, the print engine 110, or the processing module 112)”; note: local conversion means wireless conversion performed by communication device).

As to Claim 17, Tse teaches the wireless communication device of claim 15 wherein: if any of the determined single or plurality of format features are not convertible to the second desired format, the wireless communication device is configured to: route the determined non-convertible features over the network to the cloud-based converter (Tse: at least ¶0046; “if the conversion decision application determines that the document 107 is to be converted in the cloud-based network 115, then the processing module 112 can transmit the document 107 to the cloud-based network 115”; where ¶0030 explains that “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107”; ¶0031 and ¶0050 also explain “for example, a Powerpoint.RTM. presentation file or an Excel.RTM. spreadsheet in a printable format, when output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document” and “in contrast, if the security policy overrides the conversion decision (450, No), then the processing module can initiate a conversion, in a cloud-based network, of the document into a printable format”; ¶0031 further discloses “converter in the cloud-based network 115”; ¶0039 also gives an example of “if the intended quality level is "Presentation" and the document content level is "Level B," then the conversion table 200 indicates that the conversion should take place in the cloud-based network 115”);
receive, over the network, from the cloud-based converter, the routed features, in the desired second format (Tse: at least ¶0046; “the cloud-based network 115 can convert the document 107 into an appropriate printable format, and transmit a converted document 310 to the print engine 110”; ¶0031 also discloses “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”; note: converted document from cloud-based converter would contain the routed features; note: features are received along with document(s));
merge the features received over the network in the desired second format with the features converted to the second desired format by the wireless communication device (Tse: at least ¶0029; “another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others” and “an additional level of converter ("level three") can support the features of both the level one and level two converters, plus other features such as, for example, comments, track changes, add-ins/plug-ins, and/or other”; ¶0031 further discloses “converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”; note: level three is the result of merging level one format features and level two format features; converted document would comprise merged features); and
print or display the received routed features, in the desired second format (Tse: at least ¶0043; “once the document 107 has been converted to a printable format by the appropriate entity of the environment 100, then that entity can be configured to transmit or otherwise provide the converted document to the print engine 110 for printing”).

As to Claim 18, Tse teaches in a wireless communication device, a method comprising: determining if a document or file in a first format can be converted to a second desired format for printing or display (Tse: at least ¶0007; “the processor is configured to perform actions comprising comparing the content level to the intended quality level, and determining, based on the comparison, where to convert  the document into the printable format”; ¶0027 further discloses “executable code configured to determine whether to convert the document 107 locally”; ¶0049 further discloses “the lookup table can specify either a local or cloud-based conversion based on the content level and the intended quality level” and “if the conversion decision complies with the security policy (440, Yes), then the processing module can initiate a local conversion of the document into a printable format”);
converting the received document or file to the second desired format if the determined first format can be converted to the second desired format (Tse: at least ¶0027; “executable code configured to determine whether to convert the document 107 locally”; ¶0049 further discloses “the lookup table can specify either a local or cloud-based conversion based on the content level and the intended quality level” and “if the conversion decision complies with the security policy (440, Yes), then the processing module can initiate a local conversion of the document into a printable format”; ¶0039 also discloses “for example, as shown in FIG. 2, if the intended quality level is "Functional" and the document content level is "Level A," then the conversion table 200 indicates that the conversion should take place locally (e.g., on the mobile device 105, the print engine 110, or the processing module 112)”);
routing the document or file to a cloud-based converter, if the determined first format cannot be converted to the second desired format (Tse: at least ¶0046; “if the conversion decision application determines that the document 107 is to be converted in the cloud-based network 115, then the processing module 112 can transmit the document 107 to the cloud-based network 115”; where ¶0003 explains that “however, local conversion drivers lack the processing power necessary to handle and/or accurately convert all of the features of the document”; ¶0031 and ¶0050 also explain “for example, a Powerpoint.RTM. presentation file or an Excel.RTM. spreadsheet in a printable format, when output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document” and “in contrast, if the security policy overrides the conversion decision (450, No), then the processing module can initiate a conversion, in a cloud-based network, of the document into a printable format”; ¶0031 further discloses “converter in the cloud-based network 115”; ¶0039 also gives an example of “if the intended quality level is "Presentation" and the document content level is "Level B," then the conversion table 200 indicates that the conversion should take place in the cloud-based network 115”); receiving, over the network, from the cloud-based converter, the routed document, in the desired second format (Tse: at least ¶0046; “the cloud-based network 115 can convert the document 107 into an appropriate printable format, and transmit a converted document 310 to the print engine 110”; ¶0031 also discloses “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”); and
printing or displaying the received routed document, in the desired second format (Tse: at least ¶0043; “once the document 107 has been converted to a printable format by the appropriate entity of the environment 100, then that entity can be configured to transmit or otherwise provide the converted document to the print engine 110 for printing”; ¶0050; “processing module can initiate a rendering of the document after the conversion, at any print device or engine”).

As to Claim 19, Tse teaches the method of claim 18 wherein the wireless communication device is at least one of a mobile phone, a tablet computer, a laptop computer, and a mobile computing device (Tse: at least ¶¶0024-0025; “a mobile device 105”; ¶0017 explains that “a "mobile device" can refer to any type of device or resource configured for mobile or remote usage or operation such as, for example, a cellular phone, smart phone … ”).

As to Claim 20, Tse teaches the method of claim 18 further comprising: reading the document or file in the first format (Tse: at least ¶0022; “user can use the mobile device 105 to access one or more documents 107 stored on or otherwise available on the mobile device 105. For example, the user can download or open a word-processed document attached to an email”; ¶0034 further discloses “in analyzing the document 107, the logic on or processing modules implemented in the mobile device 105, the print engine 110, and/or the processing module 112 can be configured to analyze the document 107” and “more particularly, the analyzing logic or modules can examine the document 107 to determine the features of the document, such as those discussed herein. In embodiments, a content parser module, application, or algorithm can identify the features of the document 107”; note: accessing or opening a file or document as reading a file or document);
determining a single or plurality of format features comprised in the read document (Tse: at least ¶0034; “the analyzing logic or modules can examine the document 107 to determine the features of the document, such as those discussed herein. In embodiments, a content parser module, application, or algorithm can identify the features of the document 107” and “the analyzing logic or modules can assign a content level to the document 107 based on the features of the document 107”; ¶0035 further discloses “For example, the possible content levels can be "Level A," "Level B," and "Level C." More particularly, the "Level A" content level can correspond to a document that has features from the "level one" converter level; the "Level B" content level can correspond to a document that has features from the "level two" converter level; and the "Level C" content level can correspond to a document that has features from the "level three" converter level”);
determining if any of the single or plurality of format features are convertible to the desired second format (Tse: at least ¶0030; “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some … of the features or contents of the document 107” and “… converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can be those classified as either “level one" or “level two” where ¶0029 explains that “one level of converter ("level one") can support features such as, for example, breaks, fonts, bullets and numbering, page setup, Powerpoint.RTM. alignment, fields and columns, paragraph formats, and/or others. Further, another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others”); and
determining if any of the single or plurality of format features are non-convertible to the desired format (Tse: at least ¶0030; “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107”; ¶¶0030-0031 further disclose “a Powerpoint.RTM. presentation file or an Excel.RTM. spreadsheet in a printable format, when output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document. Therefore, the rendered version of the file may prove unsuitable” and “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein” where  ¶0029 explains that “an additional level of converter ("level three") can support the features of both the level one and level two converters, plus other features such as, for example, comments, track changes, add-ins/plug-ins, and/or other”; note: features not present (lack) in the output by local converter(s) are non-convertible – examples include “comments, track changes, add-ins/plug-ins, and/or other”).

As to Claim 21, Tse teaches the method of claim 20 wherein: if any of the determined single or plurality of format features are convertible to the second desired format (Tse: at least ¶0019; “the logic can compare the content level of the document to the intended quality level specified by the user to determine whether the document should be converted locally (e.g., on the mobile device, print engine, or another local resource) or in a cloud-based network” where ¶0035 explains “the content levels of the document 107 can be any type of level or characterization associated with the complexity of the features or content of the document 107. For example, the possible content levels can be "Level A," "Level B," and "Level C." More particularly, the "Level A" content level can correspond to a document that has features from the "level one" converter level; the "Level B" content level can correspond to a document that has features from the "level two" converter level”), converting the said convertible features to the second desired format (Tse: at least ¶0027; “processor 130 can also communicate with a converter 144 that can be configured to convert documents into printable formats, or other formats, as discussed herein”; ¶0030 further discloses “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some … of the features or contents of the document 107” and “… converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can be those classified as either “level one" or “level two” where ¶0029 explains that “one level of converter ("level one") can support features such as, for example, breaks, fonts, bullets and numbering, page setup, Powerpoint.RTM. alignment, fields and columns, paragraph formats, and/or others. Further, another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others”; ¶0039 also discloses “for example, as shown in FIG. 2, if the intended quality level is "Functional" and the document content level is "Level A," then the conversion table 200 indicates that the conversion should take place locally (e.g., on the mobile device 105, the print engine 110, or the processing module 112)”).

As to Claim 22, Tse teaches the method of claim 20 further comprising: if any of the determined single or plurality of format features are not convertible to the second desired format, routing the determined non-convertible features over the network to the cloud-based converter (Tse: at least ¶0046; “if the conversion decision application determines that the document 107 is to be converted in the cloud-based network 115, then the processing module 112 can transmit the document 107 to the cloud-based network 115”; where ¶0030 explains that “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107”; ¶0031 and ¶0050 also explain “for example, a Powerpoint.RTM. presentation file or an Excel.RTM. spreadsheet in a printable format, when output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document” and “in contrast, if the security policy overrides the conversion decision (450, No), then the processing module can initiate a conversion, in a cloud-based network, of the document into a printable format”; ¶0031 further discloses “converter in the cloud-based network 115”; ¶0039 also gives an example of “if the intended quality level is "Presentation" and the document content level is "Level B," then the conversion table 200 indicates that the conversion should take place in the cloud-based network 115”);
receiving, over the network, from the cloud-based converter, the routed features, in the desired second format (Tse: at least ¶0046; “the cloud-based network 115 can convert the document 107 into an appropriate printable format, and transmit a converted document 310 to the print engine 110”; ¶0031 also discloses “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”; note: converted document from cloud-based converter would contain the routed features; note: features are received along with document(s));
merging the features received over the network in the desired second format with the features converted to the second desired format (Tse: at least ¶0029; “another level of converter ("level two") can support the features of the level one converter, plus other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others” and “an additional level of converter ("level three") can support the features of both the level one and level two converters, plus other features such as, for example, comments, track changes, add-ins/plug-ins, and/or other”; ¶0031 further discloses “converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”; note: level three is the result of merging level one format features and level two format features; converted document would comprise merged features); and
printing or displaying the received routed features, in the desired second format (Tse: at least ¶0043; “once the document 107 has been converted to a printable format by the appropriate entity of the environment 100, then that entity can be configured to transmit or otherwise provide the converted document to the print engine 110 for printing”).

As to Claim 23, Tse teaches the system of claim 1, wherein the assessment engine is further configured to, in the received document: unbundle the document format (Tse: at least ¶0048; “perform a content parsing algorithm on the document to determine a content level of the document”);
locate a component that comprises a file level metadata (Tse: at least ¶0019; “analyze the document to determine a content level of the document”; note: content level as metadata);
decode the file level metadata, which decode is comprised in decomposing the document into blocks of a page, pages of the document, or the entire document (Tse: at least ¶0048; “perform a content parsing algorithm on the document to determine a content level of the document” and “the content level can be assigned based on a defined feature support characteristics map, or based on other metrics”; ¶0029 dislcoses “features such as, for example, breaks, fonts, bullets and numbering, page setup, Powerpoint.RTM. alignment, fields and columns, paragraph formats, and/or others” and “other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others”; note: parsing includes decomposing document into parts; “pictures, background, word art” can be blocks of a page);
determine if the local conversion engine has the capability to handle conversion of all the high level blocks to the desired second format (Tse: at least ¶0027; “executable code configured to determine whether to convert the document 107 locally”; ¶¶0029-0030 also disclose “the converters on or in the mobile device 105, the print engine 110, the processing module 112, and the cloud-based network 115 can be characterized, classified, and/or the like based on how well or accurately the converters are able to convert various features of the document 107” and “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107”; ¶¶0030-0031 further disclose “output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document” and “the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as “level three””; note: according to ¶0017 of Applicant’s specification, “High level structural blocks in an embodiment includes headers, footers, text blocks, images, clip-art, etc.” where comments can be text blocks); and
wherein if the local conversion engine does have the capability to handle conversion of all the high level blocks, convert by the local conversion engine the document into the desired second format (Tse: at least ¶¶0029-0030; “one level of converter ("level one") can support features such as, for example, breaks, fonts, bullets and numbering, page setup, Powerpoint.RTM. alignment, fields and columns, paragraph formats, and/or others” and “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107”; ¶0030 further discloses “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can be those classified as either “level one” or “level two,” as discussed herein”; note: according to ¶0017 of Applicant’s specification, “for each high level structural block, the assessment engine is configured to determine if all the attributes (e.g., fonts, text along a path, formatting attributes, superscript, subscript, image decoding algorithms) are available locally on the system”); and
wherein if the local conversion engine does not have the capability to handle conversion of all the high level blocks, send the document over the network routing engine to the cloud-based conversion engine (Tse: at least ¶¶0029-0030; “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107” and “an additional level of converter ("level three") can support the features of both the level one and level two converters, plus other features such as, for example, comments, track changes, add-ins/plug-ins, and/or other”; ¶¶0030-0031 further disclose “output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document” and “the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as “level three””; note: according to ¶0017 of Applicant’s specification, “High level structural blocks in an embodiment includes headers, footers, text blocks, images, clip-art, etc.” where Tse’s comments can be text blocks); and
convert by the cloud-based conversion engine the document into the desired second format (Tse: at least ¶0046; “the cloud-based network 115 can convert the document 107 into an appropriate printable format, and transmit a converted document 310 to the print engine 110”; ¶0031 also discloses “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”).

As to Claim 24, Tse teaches the method of claim 7, further comprising, via the assessment engine, in the received document: unbundling the document format (Tse: at least ¶0048; “perform a content parsing algorithm on the document to determine a content level of the document”);
locating a component that comprises a file level metadata (Tse: at least ¶0019; “analyze the document to determine a content level of the document”; note: content level as metadata);
decoding the file level metadata, which decoding is comprised in decomposing the document into blocks of a page, pages of the document, or the entire document (Tse: at least ¶0048; “perform a content parsing algorithm on the document to determine a content level of the document” and “the content level can be assigned based on a defined feature support characteristics map, or based on other metrics”; ¶0029 dislcoses “features such as, for example, breaks, fonts, bullets and numbering, page setup, Powerpoint.RTM. alignment, fields and columns, paragraph formats, and/or others” and “other features such as, for example, XLS print, XLS charts, pictures, background, word art, and/or others”; note: parsing includes decomposing document into parts; “pictures, background, word art” can be blocks of a page);
determining if the local conversion engine has the capability to handle conversion of all the high level blocks to the desired second format (Tse: at least ¶0027; “executable code configured to determine whether to convert the document 107 locally”; ¶¶0029-0030 also disclose “the converters on or in the mobile device 105, the print engine 110, the processing module 112, and the cloud-based network 115 can be characterized, classified, and/or the like based on how well or accurately the converters are able to convert various features of the document 107” and “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107”; ¶¶0030-0031 further disclose “output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document” and “the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as “level three””; note: according to ¶0017 of Applicant’s specification, “High level structural blocks in an embodiment includes headers, footers, text blocks, images, clip-art, etc.” where comments can be text blocks); and
wherein if the local conversion engine does have the capability to handle conversion of all the high level blocks, converting by the local conversion engine the document into the desired second format (Tse: at least ¶¶0029-0030; “one level of converter ("level one") can support features such as, for example, breaks, fonts, bullets and numbering, page setup, Powerpoint.RTM. alignment, fields and columns, paragraph formats, and/or others” and “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107”; ¶0030 further discloses “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can be those classified as either “level one” or “level two,” as discussed herein”; note: according to ¶0017 of Applicant’s specification, “for each high level structural block, the assessment engine is configured to determine if all the attributes (e.g., fonts, text along a path, formatting attributes, superscript, subscript, image decoding algorithms) are available locally on the system”); and
wherein if the local conversion engine does not have the capability to handle conversion of all the high level blocks, sending the document over the network routing engine to the cloud-based conversion engine (Tse: at least ¶¶0029-0030; “the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112 can accurately or properly convert some, but not all, of the features or contents of the document 107” and “an additional level of converter ("level three") can support the features of both the level one and level two converters, plus other features such as, for example, comments, track changes, add-ins/plug-ins, and/or other”; ¶¶0030-0031 further disclose “output by a local converter (e.g. the converter(s) on the mobile device 105, the print engine 110, and/or the processing module 112) can lack some of the features or the original, underlying document” and “the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as “level three””; note: according to ¶0017 of Applicant’s specification, “High level structural blocks in an embodiment includes headers, footers, text blocks, images, clip-art, etc.” where Tse’s comments can be text blocks); and
converting by the cloud-based conversion engine the document into the desired second format (Tse: at least ¶0046; “the cloud-based network 115 can convert the document 107 into an appropriate printable format, and transmit a converted document 310 to the print engine 110”; ¶0031 also discloses “in contrast, the converter in the cloud-based network 115 can be configured to convert most or all of the features or contents of the document 107 (e.g., the converter in the cloud-based network 115 can be that classified as "level three," as discussed herein)”).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
15 July 2022 
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168